PROSPECTUS SUPPLEMENT THE COMMUNITY REINVESTMENT ACT QUALIFIED INVESTMENT FUND CRA SHARES SUPPLEMENT DATED MARCH 15, 2, 2009 The following information is added after the fifth paragraph in the section entitled “INVESTMENT ADVISOR” on page 19 of the Prospectus: Julie Egan serves as Portfolio Manager of the Fund. She is responsible for municipal credit research and analysis. Ms. Egan has been with the Advisor for less than one year. Prior to joining the Advisor, Ms. Egan was a Senior Municipal Research Analyst and Director at Evergreen Asset Management Corporation. Please retain this Supplement with your Prospectus for future reference. PROSPECTUS SUPPLEMENT THE COMMUNITY REINVESTMENT ACT QUALIFIED INVESTMENT FUND INSTITUTIONAL SHARES SUPPLEMENT DATED MARCH 15, 2, 2009 The following information is added after the fifth paragraph in the section entitled “INVESTMENT ADVISOR” on page 19 of the Prospectus: Julie Egan serves as Portfolio Manager of the Fund. She is responsible for municipal credit research and analysis. Ms. Egan has been with the Advisor for less than one year. Prior to joining the Advisor, Ms. Egan was a Senior Municipal Research Analyst and Director at Evergreen Asset Management Corporation. Please retain this Supplement with your Prospectus for future reference. PROSPECTUS SUPPLEMENT THE COMMUNITY REINVESTMENT ACT QUALIFIED INVESTMENT FUND RETAIL SHARES SUPPLEMENT DATED MARCH 15, 2, 2009 The following information is added after the fifth paragraph in the section entitled “INVESTMENT ADVISOR” on page 19 of the Prospectus: Julie Egan serves as Portfolio Manager of the Fund. She is responsible for municipal credit research and analysis. Ms. Egan has been with the Advisor for less than one year. Prior to joining the Advisor, Ms. Egan was a Senior Municipal Research Analyst and Director at Evergreen Asset Management Corporation. Please retain this Supplement with your Prospectus for future reference. STATEMENT OF ADDITIONAL INFORMATION SUPPLEMENT THE COMMUNITY REINVESTMENT ACT QUALIFIED INVESTMENT FUND SUPPLEMENT DATED MARCH 15, 2, 1.The table in the section entitled “Portfolio Managers – Other Accounts Managed by the Portfolio Managers” on page 12 of the Statement of Additional Information is revised to read as follows: Number of Other Accounts Managed and Total Assets by Account Type* Number of Accounts and Total Assets for Which Advisory Fee is Performance Based* Name of Portfolio Manager Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Accounts Assets Managed Number of Accounts Assets Managed Number of Accounts Assets Managed Number of Accounts Assets Managed Number of Accounts Assets Managed Number of Accounts Assets Managed Barbara VanScoy 20 $261,514,534 Alyssa Greenspan 20 $261,514,534 Michelle Rogers 20 $261,514,534 Julie Egan 20 $261,514,534 * This information is current as of February 28, 2010. 2.The third sentence of the section entitled “Portfolio Manager – Compensation” on page 12 of the Statement of Additional Information is revised to read as follows: Alyssa Greenspan, Michelle Rogers and Julie Egan are paid fixed salaries, with annual bonuses that account for less than 10% of their total compensation and that are paid based on the overall profitability of the Advisor. 3.The following information is added to the table in the section entitled “Portfolio Managers – Portfolio Managers’ Ownership of Securities in the Fund” on page 12 of the Statement of Additional Information: Name of Portfolio Manager Dollar Range of Equity Securities Beneficially Owned by Portfolio Manager* Julie Egan None * This information is current as of February 28, 2010. Please retain this Supplement with your Statement of Additional Information for future reference.
